—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered July 18, 1994, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Since the defendant failed to make an adequate record before the trial court, by advancing all of the grounds both factual and legal for the Batson claims now raised, those claims are unpreserved for appellate review (People v Smith, 81 NY2d 875; People v Childress, 81 NY2d 263, 268; People v Cox, 242 AD2d 502). We decline to review the claims in the interest of justice. Were we to review them, we would conclude that the trial court, rather than providing the prosecution with a proper ground for the first round peremptory challenge at issue, simply restated the explanation provided by the prosecution, and properly concluded that it was race-neutral and nonpretextual as based upon bona fide concerns as to the particular juror’s demeanor and employment history (People v Wint, 237 AD2d 195, 199, lv denied 89 NY2d 1103). The court properly concluded that no prima facie case of discrimination was made out with respect to the second round peremptory challenge in which the circumstances were significantly different from those that led the court to find such a prima facie case in the first round.
We perceive no abuse of discretion in sentencing. Concur— Milonas, J. P., Tom, Andrias and Saxe, JJ.